Citation Nr: 1515375	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  13-15 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office in Newington, Connecticut


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for left sural neuropathy.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1985 to July 1990.  

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Hartford Regional Office (RO) in Newington, Connecticut. 

In connection with this appeal, the Veteran and his spouse testified at a videoconference hearing before the undersigned Veterans Law Judge in March 2014.  A transcript of the hearing is associated with the record.

The record before the Board consists of the Veteran's paper claims files and electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

The Board's review of the record reveals that further development is warranted before the claim on appeal is decided.

The Board notes that the Veteran's service-connected left sural neuropathy is not listed under 38 C.F.R. § 4.124a, Schedule of Ratings for Diseases of the Peripheral Nerves, and is therefore rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

In connection with the claim, the Veteran was afforded VA examinations in March 2012, July 2012, and July 2013.  The March 2012 VA examiner concluded that the Veteran's neuropathy of the sural nerve caused mild functional impairment by analogy to the rating criteria for the musculocutaneous nerve (superficial peroneal).  See 38 C.F.R. § 4.124a, Diagnostic Codes 8522.  In a July 2012 examination report, the examiner found the Veteran's musculocutaneous nerve was normal and provided an assessment of mild incomplete paralysis for Veteran's sural neuropathy under Diagnostic Code 8525, for the posterior tibial nerve.  The July 2013 VA examination report assesses the Veteran's sural neuropathy as mild incomplete paralysis of the anterior tibial (deep peroneal) nerve and mild incomplete paralysis of the internal popliteal (tibial) nerve and states that impairment of the left sural nerve resulted in moderate incomplete paralysis.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8523, 8524.  

The Board finds that it is unclear which Diagnostic Code is most closely analogous to the Veteran's left sural neuropathy for rating purposes.  Moreover, Diagnostic Codes 8522-25 provide different evaluations for mild to moderate incomplete paralysis.  Therefore, the claim must be remanded for another VA examination.

As the case must be remanded, efforts should be made to obtain all outstanding records pertinent to the issues on appeal, including VA treatment records for the period from June 2014 to the present.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include VA treatment records for the time period from June 2014 to the present.

2. Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the nature and current degree of severity of his service-connected left sural neuropathy.  All pertinent evidence of record should be made available to and reviewed by the examiner.

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  

The examiner is directed to specifically identify the appropriate Diagnostic Code(s) that is/are analogous to the left sural nerve for rating purposes.

3. The RO or the AMC also should undertake any other development it determines to be warranted.

4. Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran a supplemental statement of the case and afford him the requisite opportunity to respond before returning the case to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




